DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 06/05/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
	
Status of Application
In response to Office action mailed 06/23/2021 (“06-23-21 OA”), Applicants amended claims 6, 7, 28-30 and 32, cancelled claims 8-9, 12,15,17, 24 and 31 in the response filed 11/18/2021 (“11/18/2021 Remarks”).   
Claim(s) 1-7, 10-11, 13-14, 16, 18-23, 25-30 and 32 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-11, 13-14, 16, 18, 23, 25-30 and 32 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Objections
a. Claim 19 is objected to because of the following informalities:  Claim 19, recites “the memory structure”. Although, it is understood the claim is referring to the “resistive-switching memory unit” as introduced in claim 1, the Applicant is encouraged to append the claim language accordingly for consistency and clarity of record.
b. Claim 20 is objected to because of the following informalities:  Claim 20, recites “the memory structure”. Although, it is understood the claim is referring to the “resistive-switching memory unit” as introduced in claim 19, the Applicant is encouraged to append the claim language accordingly for consistency and clarity of record.
c. Claim 21 is objected to because of the following informalities:  Claim 21, recites “the device”. Although, it is understood the claim is referring to the “resistive-switching memory unit” as introduced in 
d. Claim 28 is objected to because of the following informalities:  Claim 28, recites “the device”. Although, it is understood the claim is referring to the “resistive-switching memory unit” as introduced in claim 6, the Applicant is encouraged to append the claim language accordingly for consistency and clarity of record.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-3, 6-7, 10-11, 13, 16, 23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,793,279 supplied in IDS dated 09/22/2021; PG Pub 2016/0087196 is used for reference purposes).


    PNG
    media_image1.png
    387
    513
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches a resistive-switching memory unit 7 (para [0009-0045]) comprising: 
a first electrode 1a (para [0009]), 
a second electrode 1b (para [0009]) and 
resistive switching material 6 (2,3,4,5; para [0009]) located between the first and second electrodes (see Fig. 2 above) and 
wherein the resistive switching material comprises doped particulate metal oxide nanocubes  4 (para [0039]; “Gd-doped ceria (GDC)”).  
para [0037] ‘In yet another exemplary embodiment of the resistive-switching memory of the present invention, the plurality of oxide layers comprised in the resistive-switching element consists of 20 periodic repeats of a multilayer metal oxide structure consisting of a first layer of Gd-doped ceria (GDC), a second layer of erbia (E) and a third layer of yttria-stabilized zirconia (YSZ), wherein the resistive-switching element is arranged between two gold electrodes (E1, E2); [E1-(GDC-E-YSZ)20-E2].”
Regarding claim 2, refer to Fig. 2 provided above, Rupp teaches the resistive switching material 6 comprises the doped particulate metal oxide nanocubes 4 (para [0037]) and undoped particulate metal oxide 3, 4 (para [0045]; erbia (E) and yttria-stabilized zirconia (YSZ)).  
Regarding claim 3, refer to Fig. 2 provided above, Rupp teaches the resistive switching material 6 comprises a mixture of the doped particulate metal oxide nanocubes and undoped particulate metal oxide, or at least one layer of the doped particulate metal oxide nanocubes 4 and at least one layer of the non-particulate metal oxide 2, 3 (para [0045])(see Fig. 2 above).  
Regarding claim 6, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches a stretchable or deformable memory device (para [0019]), comprising: a resistive-switching memory unit 7 (para [0009-0045]) comprising: 
a first electrode 1a (para [0009]), 
a second electrode 1b (para [0009]) and 
resistive switching material 6 (2,3,4,5; para [0009]) located between the first and second electrodes (see Fig. 2 above) and 
wherein the resistive switching material comprises doped particulate metal oxide nanocubes  4 (para [0039]; “Gd-doped ceria (GDC)”); and 
2Attorney Docket ATR 0002 PA/KP10279US/NJWan elastomeric or deformable substrate (not shown; para [0019]) to which the resistive-switching memory unit is attached and supported (para [0019]).  
(para [0019]; “the resistive-switching memory element of the present invention is deposited on a sheet of transparent, flexible substrate material such as a polymer-based substrate material and the first and second 
Regarding claim 7, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches a method for manufacturing a stretchable or deformable memory device  (para [0019]) comprising: a resistive-switching memory unit 7 (para [0009-0045]), the resistive-switching memory unit comprising: 
a first electrode 1a (para [0009]), a second electrode 1b (para [0009]) and resistive switching material 6 (2,3,4,5; para [0009]) located between the first and second electrodes (see Fig. 2 above) and wherein the resistive switching material comprises doped particulate metal oxide nanocubes  4 (para [0039]; “Gd-doped ceria (GDC)”); the method comprising:  
depositing the first electrode upon the elastomeric or deformable substrate (para [0019]);
depositing the resistive switching material upon the first electrode (see Fig. 2); and 
depositing the second electrode upon the resistive switching material (see Fig. 2).
Regarding claim 10, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the resistive switching material 6 comprises one or more alternating paired switching layers 2, 3, 4 (para [0031-0037]).  
Regarding claim 11, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the metal oxide is in the form of a crystalline particle or has as a cubic morphology (para [0041]).  
Regarding claim 13, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the metal oxide is cerium oxide (para [0039]; “Gd-doped ceria (GDC)”).   
Regarding claim 16, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the dopant is one or more of: Indium (In); cobalt (Co); gadolinium (Gd); ytterbium (Yb); or samarium (Sm)(para [0037]).  
Regarding claim 23, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the resistive switching material 6 comprises at least one particulate metal oxide layer in combination with at least one layer of a material selected from an organic material, a conductive organic material, a semi-conductive organic material, or a non-metal oxide inorganic material (para [0031-0041]).  
Regarding claim 25, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the at least one particulate metal oxide layer 3 comprises particles of one or more conductive or semi-conductive organic or non-metal oxide inorganic materials (para [0037-0041]).  
Regarding claim 26, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches at least one particulate metal oxide layer comprises one or more non-particulate conductive or semi-conductive organic or non-metal oxide inorganic materials (para [0037-0041]).    
Regarding claim 27, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches at least one particulate metal oxide layer comprises one or more particulate or non- particulate organic or non-metal oxide inorganic materials (para [0037-0041]).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 4, 14, 18-22, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp, as applied to claim 1 above.
Regarding claim 4, refer to Fig. 2 provided above, Rupp teaches the claimed resistive-switching memory unit 7 (see claim 1 above). The recitations to “has at least one low (LRS) and one high (HRS) resistance state and exhibits an HRS/LRS resistance ratio of 105 or greater” are properties and/or characteristics or the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., with of the metal oxide nanocubes) are presumed inherent. See MPEP 2112.01(I).
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Regarding claim 14, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the doped metal oxide 4 that has more oxygen vacancies than the metal oxide or valency of the dopant metal ion is less than the valency of metal in the core metal oxide.
Rupp teaches the claimed doped metal oxide 4 material (see claim 1). The recitations to “has more oxygen vacancies than the metal oxide or valency of the dopant metal ion is less than the valency of metal See
MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent).
Regarding claim 18, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches each metal oxide nanocube has a width in the range of from about 2 nm to about 20 nm.  
Rupp teaches the claimed metal oxide nanocube material (see claim 1). The recitations to “the doped metal oxide has more oxygen vacancies than the metal oxide” or “each metal oxide nanocube has a width in the range of from about 2 nm to about 20 nm” are properties and/or characteristics or the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., with of the metal oxide nanocubes) are presumed inherent. See MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent)
Regarding claim 19, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the memory structure 7 comprises a first resistive state and a second resistive state and the first resistive state is higher than the second resistive state, and wherein the structures resistive state may be changed between first and second resistive states in response to an electromotive force (annotated “electromotive force” in Fig. 2 above) being applied thereto.  
The recited “a first resistive state and a second resistive state and the first resistive state is higher than the second resistive state, and wherein the structures resistive state may be changed between first and second resistive states in response to an electromotive force being applied thereto” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 20, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the memory structure 7  (see claim 1) comprises at least one intermediate resistive state, the intermediate resistive state having a resistance between the first and the second resistive states.  
Rupp teaches the claimed the memory structure (see claim 19 and claim 1 above). The recitations to “at least one intermediate resistive state, the intermediate resistive state having a resistance between the first and the second resistive states” are properties and/or characteristics or the material compositions and are considered taught. (see MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent).
Regarding claim 21, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the number of intermediate resistive states is dependent on the number of alternating paired switching layers 2, 3, 4 within the device.  
see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having a first electrode, a second electrode and resistive switching material located between the first and second electrodes and wherein the resistive switching material comprises alternating paired switching layers, doped particulate metal oxide nanocubes, which Rupp clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 22, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the number of intermediate states of the memory structure increases as the number of alternating paired switching layers in the memory structure is increased.  
Rupp teaches the claimed resistive-switching memory unit 7 of claim 1 and additionally that the number of alternating paired switching layers 2, 3, 4 in that resistive-switching memory unit can increase from 2 to 400 periodic repeats (para [0033]). Since, the structure of Rupp is identical to the claimed invention the “number of intermediate states” of that structure is considered a property and/or characteristic or the alternating paired switching layers material composition (see MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent).
Regarding claim 28, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the device 7 retains its memory performance after elongation or deformation.
Rupp teaches the claimed stretchable/deformable memory device 7 (see claim 6 and claim 1 above). The recitations to “retaining its memory performance after elongation or deformation” are properties and/or characteristics or the material compositions and are considered taught (see MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). 
Regarding claim 29, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the device 7 retains its memory function upon relaxation of the elastomeric or deformable substrate after an initial elongation or deformation.  
Rupp teaches the claimed stretchable/deformable memory device 7 (see claim 6 and claim 1 above). The recitations to “retaining its memory function upon relaxation of the elastomeric or deformable substrate after an initial elongation or deformation” are properties and/or characteristics or the material compositions and are considered taught (see MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). 
Regarding claim 30, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the device 7 retains its memory performance after 10 cycles or more of elongation or deformation and relaxation of the elastomeric or deformable substrate.
Rupp teaches the claimed stretchable/deformable memory device 7 (see claim 6 and claim 1 above). The recitations to “retaining its memory performance after 10 cycles or more of elongation or deformation and relaxation of the elastomeric or deformable substrate” are properties and/or characteristics or the material compositions and are considered taught (see MPEP 2112.01(I) (Product and Apparatus 
Regarding claim 32, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the device 7 retains its memory performance after multiple cycles of elongation or deformation and relaxation of the elastomeric or deformable substrate and wherein the magnitude of elongation or deformation and relaxation of the substrate at each cycle is varied.
Rupp teaches the claimed stretchable/deformable memory device 7 (see claim 6 and claim 1 above). The recitations to “retaining its memory performance after multiple cycles of elongation or deformation and relaxation of the elastomeric or deformable substrate and wherein the magnitude of elongation or deformation and relaxation of the substrate at each cycle is varied” are properties and/or characteristics or the material compositions and are considered taught (see MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). 

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rupp, as applied to claim 1 above, and further in view of Lu (US Patent No. 8,374,018; hereinafter Lu).
Regarding claim 5, refer to the Examiner’s modified mark-up of Fig. 2 provided above, Rupp teaches the resistive-switching memory unit as claimed in claim 1 (see claim 1 above), he does not explicitly teach “the resistive-switching memory unit has a switch voltage of 2 volts or less.”

    PNG
    media_image2.png
    346
    361
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Lu teaches a memory cell 101 comprising: a bottom electrode 102 (col. 2 line 65 through col. 3 line 4), a switching medium 104 (col. 2 line 65 through col. 3 line 4), and a top electrode 106 (col. 2 line 65 through col. 3 line 4); wherein the resistive-switching memory unit has a switch voltage of 2 volts or less.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resistive-switching memory unit operate with a switch voltage of 2 volts or less, as taught by Lu, thereby allowing the resistance to be selectively set to various values, and reset, using appropriate control circuitry (col. 3 lines 1-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895